Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
In the amendment dated 10/12/2021, the following occurred: Claims 1, 4, 6, 13 and 18 have been amended.
Claims 1-20 are pending and have been examined.

	
Priority
This application claims priority to U.S. Provisional Patent Application No. 62/801,000 dated 04 February 2019.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 6 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites “the referring healthcare provider device comprises more than one referring healthcare provider device”. It is unclear how one referring healthcare provider device can comprise more than one of itself. It is also unclear which of the more than one referring provider device the scheduling request of Claim 1 is received from in this case. The Examiner suggests reciting the following: in the method of claim 1, recite “receiving information one or more referring healthcare provider devices, wherein the information includes a telemedicine scheduling request for a patient” and in claim 6, recite, e.g. “the one or more referring healthcare provider devices comprise[[s]] more than one referring healthcare provider device comprising more than one of a computer, a laptop, a handheld device, or a mobile computing device or a combination of more than one of these”. The Examiner suggests similar changes for the referred to healthcare provider device comprises more than one referred to healthcare provider device. See Specification at para. 0022. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 and 18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 18 fall into at least one of the statutory categories (i.e., process or machine). The identified abstract idea is (claim 1 being representative) a computerized method of scheduling and tracking a telemedicine encounter between a referring healthcare provider and a referred to healthcare provider, comprising:
providing […] communicably coupled to […];
providing a database of resource pool profiles stored in the at least one […] comprising two or more healthcare provider profiles, two or more telemedicine location profiles, and one or more patient profiles, wherein each healthcare provider profile is linked to one or more of the telemedicine location profiles and one or more medical specialties;
receiving a telemedicine scheduling request for a patient from a referring health care provider […], the scheduling request comprising a patient data and one or more appointment parameters;
searching the database of resource pool profiles for any medical provider profiles that match the one or more appointment parameters;
providing one or more appointment times that match the one or more appointment parameters to the referring healthcare provider […], wherein each appointment time is linked to one or more of the healthcare provider profiles;
receiving a selected appointment time from the one or more appointment times from the referring healthcare provider […];
automatically sending a booking alert to the referring healthcare provider […] and a referred to healthcare provider […] associated with the selected appointment time, scheduling the telemedicine encounter for the healthcare provider profile and the telemedicine location profile at the selected appointment time, and creating an appointment timeline for the patient comprising a set of future appointment tasks for the referring healthcare provider and the referred to healthcare provider;
automatically creating and providing one or more videoconference links for the telemedicine encounter to the referring healthcare provider […] and the referred to healthcare provider […]; and
automatically tracking and sending alerts upon completion of each of the set of telemedicine encounter tasks by the referring healthcare provider and the referred to healthcare provider.

Step 2A Prong 1:
The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of devices (claims 1 and 18) (i.e., computers) (see Specification, pg. 6, para. 0022) and a system comprising an input/output interface, a memory/memory unit, and one or more processors (claims 1 and 18) (i.e., a system computer) (see Specification, pg. 13, para. 0028). That is, other than reciting a system comprising an input/output interface, a memory/memory unit, and one or more processors, the claimed invention amounts to a human following a series of rules or steps to schedule and track a telemedicine encounter between a referring healthcare provider and a referred to For example, but for the system components and devices, the claims encompass one or more persons analyzing data received at one or more computer terminals, i.e., providing a database of resource pool profiles, receiving a telemedicine scheduling request, searching the database of resource pool profiles, providing one or more appointment times, receiving a selected appointment time, automatically sending a booking alert, scheduling the telemedicine encounter, creating an appointment timeline, automatically creating and providing one or more videoconference links, and automatically tracking and sending alerts. The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of various devices and the system components of an input/output interface, a memory/memory unit, and one or more processors that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or generic computer component performing a 

	
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of various devices and the system components of an input/output interface, a memory/memory unit, and one or more processors to perform the method (represented by claim 1) amounts no more than mere instructions to apply the exception using a generic computer and/or generic computer components. Mere instructions to apply an exception using a generic computer and/or generic computer components cannot provide an inventive concept (“significantly more”).

Claims 2-17 and 19-20 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea and/or (2) do not further limit the claim to a practical application and/or (3) do not provide an inventive concept such that the claims are subject matter eligible.	
Claim(s) 2-4, 7, 9-12, 14-16 merely further describe(s) the abstract idea (e.g. the one or more appointment parameters, role designation, accessing information stored based on role assignment, the set of telemedicine encounter tasks, appointment times, document files, resource pool profiles, telemedicine location profiles, providing an assignment of the resource pool profiles).
Claim(s) 5-6, 8, 13 and 19-20 merely further describe(s) the additional element(s) of the various devices and the computerized method/system comprising various components, e.g., the one or more processors (see analysis, supra).
Claim 17 further recites the (presumed) additional element of an electronic medical record (EMR) system that is able to collect, transmit and/or output data. The (presumed) additional element is not described by the applicant and is recited at a high-level of generality (i.e., as a general means of collecting, transmitting and/or outputting data) and amounts to a location from which data can be received or to which data can be transmitted/outputted, each of which would represent an extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
an EMR system (i.e., a system that can collect, transmit, and/or output data) is considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis (step 2B) and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network and/or outputting has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg (US 7,590,550) in view of Smith (US 2016/0162637) and Yeluri et al. (US 2010/0017222).

Re. CLAIM 1, Schoenberg teaches a computerized method of scheduling and tracking a telemedicine encounter between a referring healthcare provider and a referred to healthcare provider (see Fig. 1, “tracking”, “scheduling” and Col. 1, Ln. 35-40, “electronic encounter (e.g., e-visit)”.), comprising:
providing an input/output interface, a memory, one or more processors communicably coupled to the input/output interface and the memory (Col. 4, Ln. 15-25 teaches connecting to the computerized system through a website (input/output interface) or other interface on a web server 102 using client devices 122 and 132. See Specification at para. 0028, “web-based interface”. Col. 25, Ln. 38-42 teaches a processor that transmits data and instructions, which are received from a memory (see Col. 25, Ln. 47-50).);
providing a database of resource pool profiles stored in the at least one memory unit (Fig. 1 teaches databases 118. The Examiner interprets the databases 118 as stored in the memory.) comprising two or more healthcare provider profiles, […], and one or more patient profiles, wherein each healthcare provider profile is linked to one or more telemedicine location […] and one or more medical specialties (Fig. 1 teaches clients. Col. 23, Ln. 48-52 teaches a provider account profile (profiles). See also Fig. 8. Fig. 3 and 4A teach logging into provider and consumer accounts (profiles). Col. 23, Ln. 36-41 teaches web-based provider-to-provider interaction. Fig. 5C teaches providers whose information (profiles) are linked to a location within 20 miles of 02130 and an OB/GYN specialty.)
receiving a telemedicine scheduling request for a patient from a […] device, the scheduling request comprising a patient data and one or more appointment parameters (Fig. 5C teaches requesting to connect with a health care provider (HCP) via Web or Phone. The Examiner interprets the request as received from/to client devices. Also, Fig. 5C teaches search filter terms (appointment parameters), e.g. an OB/GYN. Fig. 5D teaches patient settings (patient data), e.g. phone number, and provider information comprising the search filter terms.);
searching the database of resource pool profiles for any medical provider profiles that match the one or more appointment parameters (Fig. 5C teaches a search ouput of matching providers based on the search filters e.g. an OB/GYN, Female, etc. The Examiner interprets databases 118 (of resource pool profiles) as searched.);
providing one or more […] that match the one or more appointment parameters to the […] device, wherein each […] is linked to one or more of the healthcare provider profiles (Fig. 5C teaches a filtered view of the list of providers (that match, to the client device) and viewing matching provider information (a profile). The Examiner interprets each listed matching provider as linked to their profile.);
receiving a selected […] from the one or more […] from the […] device (Fig. 5C and 5D teach connecting via Web or Phone to a matching provider from the list 182 of providers. The Examiner interprets the system as receiving the selection from a client device.);
(Col. 10, Ln. 24-25 teaches automatically instructing the system to schedule an engagement. The Examiner interprets computer systems as performing instructions automatically.)
sending a booking alert to the referring healthcare provider device and a referred to healthcare provider device associated with the selected appointment […] (Col. 23, Ln. 59-65 teaches the system offers providers the ability to receive engagement-related notifications (booking alerts) to their mobile device. Col. 18, Ln. 64 – Col. 19, Ln. 5 teaches the PCP of the consumer can automatically be updated on the activity of their consumer. The Examiner interprets both the selected and the local providers’ mobile devices as receiving booking alerts.), 
scheduling the telemedicine encounter for the healthcare provider profile […] at the selected […] time (Col. 22, Ln. 40-45 teaches scheduling allows providers to update their availability calendar with future times they expect to be available on the system. Fig. 5C teaches connecting (scheduling) with the matched provider at a time when the matched provider is available (see 266).), and 
creating an appointment […] for the patient comprising a set of future appointment tasks for the referring healthcare provider and the referred to healthcare provider (Fig. 5D teaches an agenda item for a conversation comprising a set of topics (appointment tasks) to discuss (in the future). Col. 22, Ln. 56-60 teaches a communication timeline chart. The Examiner notes “for the referring…” is an intended use of the set of tasks, which is not required.);
automatically creating and providing one or more videoconference links for the telemedicine encounter to the […] device and the referred to healthcare provider device (Col. 12, Ln. 56-67 teaches video conferencing. Col. 3, Ln. 48-54 teaches a computerized system/server 110 for making (creating and providing) connections (links) between consumer client systems 122 and service provider client systems 132 over a network 140, e.g. the Internet. See also Col. 2, Ln. 36-50 and Fig. 10. The Examiner interprets connections as including videoconference links.); and
automatically tracking and sending alerts upon completion of each of the set of telemedicine encounter tasks by the referring healthcare provider and the referred to healthcare provider (Fig. 10 and Col. 22, Ln. 58-59, “consumer’s engagement history”, teaches ‘time left’ and ‘end conversation’ indicators displayed during video conferences (encounter tasks). See also Fig. 2B, ‘engagement over’. The Examiner interprets the system as tracking web-conference completions. Col. 23, Ln. 59-65 teaches the system offers providers the ability to receive engagement-related notifications. Col. 18, Ln. 64 – Col. 19, Ln. 5 teaches the ‘local service provider’ designated PCP receives updates on their consumer’s activities. The Examiner interprets the system as sending updates (alerts) when an engagement is over (upon completion). The Examiner notes that “by the referring…” is non-fucntional descriptive information about “completion of… tasks”, which is not required to occur for the claim to be met.)

Schoenberg may not teach creating an appointment timeline for web-conferences.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of communication timeline charts and agenda item topics with teaching of Schoenberg since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Schoenberg. Providing a communication timeline chart (see Col. 22, Ln. 56-60) does not change or affect the normal web-conferencing functionality of the systems and methods for connecting consumers with service providers. Web-conferencing would be performed the same way even with the addition of agenda item topics in a communication timeline chart format. Since the functionalities of the elements in Schoenberg do not interfere with each other, the results of the combination would be predictable.

Schoenberg may not teach 
a database comprising two or more telemedicine location profiles […] wherein each healthcare provider profile is linked to one or more of the telemedicine location profiles.
(e.g., receiving a request) from a referring health care provider device.
providing one or more appointment times
(e.g., providing information) to the referring healthcare provider device.

Smith teaches
two or more telemedicine location profiles […] wherein each healthcare provider profile is linked to one or more of the telemedicine location profiles ([0031] teaches a display of an authorized user’s medical imaging centers’ dashboard, which displays an imaging center’s detailed information profile, where the displayed imaging center is from a list of imaging centers provided by the dashboard and updated in real-time. The Examiner interprets each center (telemedicine location) as having a detailed information profile.)
(e.g., receiving a request) from a referring health care provider device ([0143] teaches a referring physician (Schoenberg’s client device 132) provides an invitation for a physician curbside consultation session to a radiologist to establish the session (Schoenberg’s web-conference / engagement).)
(e.g., providing information) to the referring healthcare provider device ([0047] teaches “Patients”, “Radiologist”, “Referring Physician”, etc. are terms used interchangeably for a logical network endpoint / operator of user equipment that transmits or receives Internet Protocol messages.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the cloud-based medical imaging viewer and methods for establishing a cloud-based medical consultation session of Smith to provide detailed information profiles for locations and interchangeable user equipment and to use this information as part of systems and methods of connecting consumers with service providers as taught by Schoenberg, with the motivation of improving the end-user experience, improving the ability of consumers to choose appropriate service 

Schoenberg/Smith may not teach providing one or more appointment times.
Yeluri does teach appointment times (Abstract teaches the user may search for available appointments based on calendar criteria (appointment times). [0033] teaches securing an appointment time. See also Fig. 5: prompt for appointment criteria, search for available appointments 520, generate an array of available appointments based on search criteria 530, populate a user interface, prompt user to select, and schedule an appointment (Schoenberg’s web-conference) with an HCP based on user’s selection.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the systems and methods for scheduling healthcare visits of Yeluri to search a healthcare provider system for available appointments based on appointment criteria and schedule an appointment with a healthcare provider based on a user’s selection and to use this information as part of the systems and methods of connecting consumers with service providers as taught by Schoenberg, with the motivation of improving the end-user experience, improving the ability of consumers to choose appropriate service providers, and improving secure, remote information access (see Schoenberg at Col. 17, Ln. 28-31, at Col. 21, Ln. 43-45; and Smith at para. 0069).

Re. CLAIM 2, Schoenberg/Smith/Yeluri teaches the method of claim 1, wherein the one or more appointment parameters (The Examiner notes only one of these is required for the claim to be met.) comprise a patient location (Schoenberg Fig. 5B & 5C teaches searching within 20 miles of 02139 (an appointment parameter). The Examiner interprets 02139 as a patient location).), a requested telemedicine location selected from the telemedicine location profiles (See above, see also Smith [0031]), a requested medical specialty selected from the one or more medical specialties (see Schoenberg Fig. 5C, “an OB/GYN”), a requested medical profile selected from the two or more medical profiles, a requested appointment length, a requested medical provider gender (see Schoenberg Fig. 5C, “Female”), an appointment urgency (see Schoenberg Fig. 5A and Col. 9, Ln. 25-32 for initial questions/criteria 172.), a request for one or more medical peripherals (The Examiner notes it is unclear what a peripheral entails.), or a combination thereof.

Re. CLAIM 3, Schoenberg/Smith/Yeluri teaches the method of claim 1, further comprising 
assigning a role designation to a user (Smith [0069] teaches an authorized role (a role designation) of a user is provided (assigned) e.g. by a National Provider Identifier (NPI). Smith [0047] teaches terms that are used interchangeably for a logical network endpoint, i.e., “user”. Also, Smith [0049] teaches a radiologist, as a user, can have the role of a staff member of a hospital system. Also, Schoenberg Col. 18, Ln. 64 - Col. 19, Ln. 5 teaches designation of a local service provider as the PCP. Also, Smith [0050] teaches assigned authorizations for the role of healthcare manager.), wherein the role designation  comprises an institutional administrator, a department administrator, a technical administrator, a presenter, a healthcare provider, or a referring healthcare provider (The Examiner notes only one assigned role designation is required for the claim to be met. The Examiner notes that “institutional administrator”, “department administrator”, “technical administrator”, “presenter”, “healthcare provider”, and “referring healthcare provider” are non-functional labels for assigned role designation(s).)
Schoenberg/Smith/Yeluri may not explicitly teach “institutional administrator”, “department administrator”, “technical administrator”, “presenter”, “healthcare provider”, and “referring healthcare provider”. However, the limitation claims information/labels for roles that do not result in a manipulative difference between the information/labels for roles of the prior art and the functionality of the claimed method (see MPEP §2111.05). The function taught by the prior art would be performed the same regardless of whether the information/labels was substituted with nothing. Because Schoenberg/Smith/Yeluri teaches that a role containing information/labels is authorized and provided, substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the information/labels applied to the authorized, provided role of the prior art with any other information/labels because the results would have been predictable.	

Re. CLAIM 4, Schoenberg/Smith/Yeluri teaches the method of claim 3, further comprising providing access to the database (Schoenberg Fig. 1 teaches “databases”, “access control”; and Col. 4, Ln. 57-63 teaches controlling access to features (databases), functions and services the system will provide.) based on 
a hierarchical structure of the role assignment (Smith [0128] teaches role-based (hierarchical) authorization. Further, Smith [0050] teaches assigning the same authorizations, to the case manager and office manager endpoints, for the role of healthcare manager. That is, Smith [0050] teaches the case manager may be authorized to contact the radiologist’s office manager but not the radiologist (a hierarchical structure of the role assignment).), 
an access (See Smith [0050]: The Examiner interprets a role as allowing a user access to authorized information, e.g. viewing a radiologist’s favorites interface in the role of a healthcare manager. The Examiner notes it is unclear what providing an access based on an access entails.) and 
a function of the user (See Smith [0049]: the user accesses the viewing system which authenticates and authorizes the radiologist while in the role (function) of a staff member of a hospital system.)

Re. CLAIM 5, Schoenberg/Smith/Yeluri teaches the method of claim 1, wherein 
the referring healthcare provider device and the referred to healthcare provider device comprise one or more of a computer, a laptop, a handheld device, or a mobile device (Schoenberg Col. 4, Ln. 15-25 teaches users’ client devices can be any combination of personal digital assistants, land-line telephones, cell phones, computer systems, media-player-type devices, and so forth (see also Col. 12, Ln. 60-67 and Col. 23, Ln. 59-60). Smith [0047] teaches “Referring Physician” and “Radiologist” (referred to HCP) are logical network endpoints / “users”.); and 
the referring healthcare provider and the referred to healthcare provider each comprise one or more of a physician, nurse practitioner, physician assistance, nurse, nurse's aid, other healthcare professional, a healthcare coordinator or a healthcare staff (The Examiner notes that “physician”, “nurse practitioner”, etc. are non-functional labels for a “user” / operators of user equipment (e.g. Schoenberg’s client devices) (see Smith [0047]).)

Re. CLAIM 6, Schoenberg/Smith/Yeluri teaches the method of claim 1, wherein:
the referring healthcare provider device (The Examiner interprets one of Schoenberg’s client devices 132 as operated and notes that Smith [0047] “users” include “Referring Physician”, an interchangeable term / non-functional label for a “user”.) comprises more than one device (see 112b rejection.); or
the referred to healthcare provider device comprises more than one device (The Examiner notes that only one of these devices is required for the claim to be met. Regardless, see claim 1 prior art rejection and 112b rejection.)

Re. CLAIM 7, Schoenberg/Smith/Yeluri teaches the method of claim 1, wherein the set of telemedicine encounter tasks (see claim 1 prior art rejection, “video conferences”) comprise (The Examiner notes only one of these is required for the claim to be met.) 
(see Schoenberg Col. 8, Ln. 17-20), 
sending a request for a pre-appointment patient medical information (see Schoenberg Fig. 5A, initial questions 172. The Examiner interprets the patient information input as sent to the system.), 
receiving the pre-appointment patient medical information (see Schoenberg Fig. 5B. The Examiner interprets patient information input as received by the system.), 
confirming the payment method (see Schoenberg Col. 8, Ln. 17-20 and Fig. 5A. The Examiner interprets consumer access as necessarily confirming the payment method.), 
initiating the telemedicine encounter (Schoenberg Fig. 5C teaches connecting to a matched provider), 
completing the telemedicine encounter (Schoenberg Fig. 10 teaches engagement indicators for time remaining and ending conversation (completing the engagement). See also Schoenberg Fig. 2B.), 
sending the patient results (Schoenberg Col. 7, Ln. 50-55 teaches facilitating communication between the consumer and selected provider and transferring results of the eVisit /engagement to non-virtual care points), or 
receiving the patient results (The Examiner interprets results as received at non-virtual care points.)

Re. CLAIM 8, Schoenberg/Smith/Yeluri teaches the method of claim 1, further comprising one or more of the following (The Examiner notes only one of these is required for the claim to be met):
(Schoenberg Col. 8, Ln. 17-20 teaches consumers may purchase access to the system through a variety of methods. Schoenberg Col. 8, Ln. 55-60 teaches access may be provided on a subscription basis. Smith [0047] teaches interchangeable terms with “user” and “subscriber” referring to operators of user equipment (Schoenberg’s client devices). The Examiner interprets one client device as the referring HCP device.);
receiving a confirmation of the payment method from the referred to healthcare provider (The Examiner interprets the subsequent access to the system as necessarily confirming receipt of the payment method.);
sending a request for a pre-appointment patient medical information to the referring healthcare provider device (See Schoenberg Fig. 5A, General Intake webpage 166 (a sent request), initial questions 172, and Smith [0047], “user”. The Examiner interprets the webpage as sent to a client device (referring HCP device).);
receiving the pre-appointment patient medical information from the referring healthcare provider device (See Schoenberg Fig. 1, “web server 102”, and Schoenberg Fig. 5A, General Intake “continue” button. The Examiner interprets the system as receiving the General Intake from a client device (referring HCP device).);
initiating the telemedicine encounter using the one or more videoconference links (The Examiner interprets connections as including videoconference links. See Schoenberg Fig. 5C, connecting via Web or Phone. See also Col. 12, Ln. 56-67, telephones with video capabilities. See also Schoenberg Col. 2, Ln. 36-50.);
receiving a completion of the telemedicine encounter from the referred to healthcare provider device (Schoenberg Fig. 4B teaches completing engagement 198. Schoenberg Col. 9, Ln. 46-56 teaches instructing the system 100 to perform a subsequent task following completion 198 of an engagement. Schoenberg Fig. 2B teaches identifying that an engagement was over (receiving a completion). The Examiner interprets a client device as identifying completion of the engagement.);
receiving the patient results from the referred to healthcare provider device (Schoenberg Col. 7, Ln. 46-56 teaches supporting transfer of communications and any other results (patient results) of an eVisit to non-virtual care points. Smith [0063] teaches an EMR system connected to a cloud viewing network (Schoenberg’s system). The Examiner interprets Schoenberg’s system as receiving patient results.); or 
providing the patient results to the referring healthcare provider device (Smith [0047] teaches logical network endpoints (e.g. Schoenberg’s client devices) transmit or receive Internet Protocol messages. The Examiner interprets Smith’s IP message as including Schoenberg’s results.)

Re. CLAIM 9, Schoenberg/Smith/Yeluri teaches the method of claim 1, further comprising 
automatically ranking the one or more appointment times based on one or more criteria (Yeluri [0011] teaches appointment search criteria. Yeluri [0031] and Fig. 5 teaches a sorting engine 260 (Schoenberg’s server 110) orders (ranks) the search results (Schoenberg’s list) based on the search criteria. Yeluri Abstract and Fig. 5 teaches selecting an appointment time from the generated array. Fig. 5 teaches populating the user interface with the array of available appointments. The Examiner interprets populating as ranking the appointment times.) comprising 
a capacity at the two or more telemedicine profiles, the two or more healthcare profiles, or a utilization across a set of resource pool profiles (The Examiner notes only one of these is required for the claim to be met. Yeluri [0029] teaches the healthcare system provides information to providers available and unavailable appointment times (the two or more healthcare profiles). See also Yeluri [0040].)

Re. CLAIM 10, Schoenberg/Smith/Yeluri teaches the method of claim 1, further comprising sharing one or more documents or files between the referring healthcare provider device and the referred to healthcare provider device via the computer system (Schoenberg Fig. 1 teaches client devices and Fig. 10 teaches documents / files. Smith [0047] teaches logical network endpoints / “users” that transmit or receive IP messages. The Examiner interprets a “Referring Physician” client device as transmitting or receiving documents from a “Radiologist” client device using IP messages.)

Re. CLAIM 11, Schoenberg/Smith/Yeluri teaches the method of claim 10, further comprising using the one or more documents or files for clinical support, administrative (The Examiner notes that using the document “for…” is an intended use of the document, which is not required to occur.)

Re. CLAIM 12, Schoenberg/Smith/Yeluri teaches the method of claim 10, further comprising storing, distributing and processing the one or more documents (Schoenberg Fig. 8 teaches uploading (distributing, processing) documents / files. Schoenberg Claim 1 teaches a data repository stores information pertaining to providers.) for files in the telemedicine encounter or an evaluation of the telemedicine encounter (The Examiner notes that “for files in the telemedicine encounter or an evaluation of the telemedicine encounter” is an intended use and/or result of storing, distributing, and processing the document. An intended use or result is not required to occur.)

Re. CLAIM 13, Schoenberg/Smith/Yeluri teaches the method of claim 1, further comprising:
receiving one or more documents or files from the referring healthcare provider device or the referred to healthcare provider device (Schoenberg Fig. 8 teaches uploading documents. The Examiner interprets the system as receiving documents from Schoenberg’s client devices. Smith [0047] teaches “users”.);
making the received one or more documents or files available for downloading to the referring healthcare provider device or the referred to healthcare provider device (Schoenberg Claim 1 teaches accessing a data repository stores information pertaining to providers. The Examiner interprets the document as made available. The Examiner notes “for downloading…” is an intended use of an available document, which is not required to occur. Further, the Examiner notes “available for downloading” is optional language.); and
removing the received one or more documents or files from the computer system (Schoenberg Fig. 7 teaches deleting data. The Examiner notes only one of the following is required to occur for the claim to be met.)
after a preset amount of time (Smith [0073] teaches image files are temporarily rendered on the remote file viewbox and then deleted. Schoenberg Fig. 10 teaches a preset connection/conversation time. See also Smith [0099], “predetermined period”.) or 
after the received one or more documents or files are downloaded (Schoenberg Col. 15, Ln. 45-50 teaches printing an action plan (document). The Examiner interprets a document as downloaded then deleted from the client device that receives the downloaded document.)

Re. CLAIM 14, Schoenberg/Smith/Yeluri teaches the method of claim 1, wherein the resource pool profiles (see claim 1 prior art rejection.) comprise healthcare facility profiles, healthcare department profiles, healthcare unit profiles, or healthcare organization profiles (The Examiner notes that the labels applied to these profiles, e.g. “healthcare facility”, are non-functional descriptive material.)

Re. CLAIM 15, Schoenberg/Smith/Yeluri teaches the method of claim 1, wherein the telemedicine profiles (see claim 1 prior art rejection) comprise patient stations with video conference capabilities, and patient station peripherals for specific patient healthcare evaluations (The Examiner notes that the labels applied to these profiles are non-functional descriptive material.)

Re. CLAIM 16, Schoenberg/Smith/Yeluri teaches the method of claim 1, further comprising providing an assignment of the resource pool profiles in a list or calendar format (Schoenberg Fig. 7 teaches “My Agenda” To-Do List having upcoming appointments (assignments) in calendar format and list format below the calendar. Smith [0105] teaches a user profile interface. The Examiner interprets “users” (see Smith [0047]) as each having a “My Agenda” webpage associated with their profile.)

Re. CLAIM 17, Schoenberg/Smith/Yeluri teaches the method of claim 1, wherein the computerized system is integrated into or communicably linked to an electronic medical record (EMR) system (Smith Fig. 1 and [0063] teaches an EMR system is communicatively connected to the cloud viewing network.)

Re. claim 18, the subject matter of claim 18 is essentially defined in terms of a system, which is technically corresponding to claim 1. Since claim 18 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Re. claim 19, the subject matter of claim 19 is essentially defined in terms of a system, which is technically corresponding to claim 8. Since claim 19 is analogous to claim 8, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 8.

Re. claim 20, the subject matter of claim 20 is essentially defined in terms of a system, which is technically corresponding to claim 13. Since claim 20 is analogous to claim 13, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 13.

Response to Arguments

Rejections under 35 U.S.C. §112(b)
Regarding the rejection of Claims 4, 6 and 13, the Applicant has amended claims 4, 6 and 13. The previous claim rejections for claims 4 and 13 are withdrawn, and a suggestion has been provided for Claim 6.

Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-20, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. 

Applicant argues:

a. “claims 1 and 18 have been amended to provide greater specificity and clearer integration into a practical application, in accordance with "The 2019 Revised Patent Subject Matter Eligibility Guidance" (hereinafter "the 2019 Guidance")…” (Remarks, pg. 9-10).

Regarding a.: The Examiner respectfully disagrees and submits that, for example, the amendments have not introduced any additional elements that can be considered to provide a practical application or significantly more. Claims 1 and 18 are amended to recite “a set of future appointment tasks for the referring healthcare provider and the referred healthcare provider… by the referring healthcare provider and the referred to healthcare provider”. Only additional elements can provide a practical application or significantly more.

b. “The Office Action stated that claims 1 and 18 "covers a method of organizing human activity but for the recitation of device. (page 5). Applicant(s) respectfully submit(s) that amended claims 1 and 18 do not recite mental processes because the claims recite a database structure…” (Remarks, pg. 10).

Regarding b.: The Examiner respectfully disagrees and submits that (1) the claims 1 and 18 do not recite the argued feature of “a database structure” and (2) a method of  A database is an arrangement of data not to be construed as a physical structure. A computer system, such as the one recited in claim 10, 13 or 20* could be recited in claim 1 to give a structure for the database, but the database is not considered an additional element without such recited structure; that is, an arrangement of data is part of the identified abstract idea. (*Each claim appears to lack antecedent basis regarding “the computer system” that perhaps the Examiner thought would be resolved upon amendment; that is, the Examiner thought in light of rejection of claim 4 under 112b and claim 1 under 101 that additional rejections for “the computer system” or “the database” would be excessive.)

c. “claims 1 and 18 are integrated into a practical application because they improve a technological field (e.g., providing telemedicine, etc.)… and do not preempt any alleged abstract idea” (Remarks, pg. 10-11).

Regarding c.: The Examiner respectfully submits that this is an incorrect standard. The instant claims are not affecting another technology within the meaning of Diamond v. Diehr. The Application of an abstract idea via one or more general-purpose computer and one or more general-purpose computer component cannot provide a Practical Application or Significantly More. See Alice Corp. Further, the described “providing telemedicine” is not a technical problem caused by the technological environment to which the claims are confined (e.g., a well-known, general-purpose computer or  Further, the claimed invention, by definition, would preempt the identified abstract idea. Abstract ideas cannot provide practical application or significantly more. Further, pre-emptions concerns are fully addressed and made moot upon application of the two-part Alice Corp. subject matter eligibility analysis. See MPEP 2106.04. Accordingly, the claims are directed to an abstract idea.

Regarding the rejection of Claims 2-17 and 19-20, the Applicant has not offered any (or any additional) arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend (or are analogous to). As such, the rejection of these claims is also maintained.

Rejection under 35 U.S.C. §103
Regarding the rejection of Claims 1-20, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. 

Applicant argues:

a. “Applicant(s) respectfully submit(s) that the proposed combination does not disclose, teach or suggest each and every element recited in claims 1 and 18 for at least the following reasons” (Remarks, pg. 12).

Regarding a.: The Examiner respectfully disagrees and submits the basis of rejection as necessitated by amendment. Given broadest reasonable interpretation, Schoenberg in view of Smith and Yeluri teaches or renders obvious the claimed features.

b. “location information for the user and the provider is not a separate telemedicine location profile, which is an organized data set stored in the database and linked to the health provider profile. As a result, applicant(s) respectfully submit(s) that Schoenberg does not disclose, teach or suggest "a database of resource pool profiles ... comprising ... two or more telemedicine location profiles, ... wherein each healthcare provider profile is linked to one or more of the telemedicine location profiles and one or more medical specialties"” (Remarks, pg. 12).

Regarding b.: The Examiner respectfully submits that Schoenberg in view of Smith and Yeluri renders obvious the claimed feature. Schoenberg teaches a database (see Fig. 1) comprising Schoenberg’s provider account profile and consumer accounts (user profiles) (see, e.g. Col. 23, Ln. 48-52) and Smith’s imaging center detailed information (a location profile) are assigned to the specific location, e.g. “02130”, to result in the provider information (profile) matches shown (linked) in Fig. 5C. (Matches can be filtered by a distance from a location). Additionally, Smith’s imaging center detailed information profiles could be added (linked) to the provider information, which is already linked to “Connect via Web” and various other features existing on such a profile.

c. “The Office Action stated that Schoenberg may not teach "a database two or more telemedicine location profiles [ ... ] wherein each healthcare provider profile is linked to one or more of the telemedicine location profiles." (page 13-14). The Office Action stated that Smith teaches this element. (page 14). Applicant(s) respectfully submit(s) that Smith does not disclose, teach or suggest that a healthcare provider provide is linked to one or more of the telemedicine location profiles because Smith merely states that the imaging center's detailed information is displayed (paragraph [0031]), and there is no description of the database structure” (Remarks, pg. 12).

Regarding c.: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the underlined portions taught by the Smith reference combine or modify with teachings of Schoenberg. Further, in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

d. “… Applicant(s) respectfully disagree(s), in part, because claims 1 and 18 have been amended to clarify that the appointment timeline comprises "a set of future appointment tasks for the referring healthcare provider and the referred to healthcare provider” (Remarks, pg. 12-13).

Regarding d.: The Examiner respectfully disagrees and submits the basis of rejection as necessitated by amendment. Given BRI, the teachings for a set of appointment tasks can further teach that these tasks are future tasks (see Schoenberg at Fig. 5C, “to discuss”). Topics “to discuss” for an agenda item have not yet been discussed as they are topics for a future discussion, e.g. by Schedule Appt. (see again Fig. 5C). Regarding “for…”: In response to applicant's argument that the Office Action is incorrectly structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

e. “A non-limiting example of these future appointment tasks…” (Remarks, pg. 13).

Regarding e.: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a number of features disclosed in Specification, Fig. 10-11 and [0054]) are not recited in the rejected claim(s). Further, the example provided is “non-limiting”. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

f. “With respect to claim 3, the Office Action stated that various terms used in the claim for assigned role designations are non-functional descriptive material. (page 17). Applicant(s) respectfully disagree(s) because the different role designations are data within a data field that is used by the computer to organize data, provide for the input of specific data, filter data, and send messages as described in the specification at least at paragraphs [0048], [0062]-[0075]. As a result, applicant(s) respectfully submit(s) that the 

Regarding f.: The Examiner respectfully disagrees and submits that since an authorized role is taught by Smith at [0069] to be some term that is interchangeable with the generic “user” term (Smith [0047]), any logical network endpoint could be used interchangeably with “user”. Healthcare manager is one such logical network endpoint that can get assigned authorizations to their user role (Smith [0050]). Being interchangeable terms for user, it follows that, though a certain interchangeable term may not be explicitly taught by Shoenberg/Smith/Yeluri, the terms in their respective limitation are claimed as information/labels that do not result in a manipulative difference between the information/labels of the prior art and the functionality of the claimed method. See claim 3 prior art rejection for details.

g. “With respect to claims 14 and 15, the Office Action stated that the labels applied to the profiles in the claims are non-functional descriptive material. (page 26). Applicant(s) respectfully disagree(s) because claim 1 recites that the database contains profiles, which are organized data sets stored in the database. The various terms associated with the profile denote the type of data stored in the profile. As a result, applicant(s) respectfully submit(s) that the profiles are functional, and do not constitute non-functional descriptive material” (Remarks, pg. 14).

Regarding g.: The Examiner respectfully disagrees. The limitation(s) claim(s) information/labels (e.g. healthcare facility, healthcare department, patient stations with video conference capabilities, patient station peripherals for specific patient healthcare evaluations, etc.) for profiles that do not result in a manipulative difference between the information/labels for profiles of the prior art and the functionality of the claimed method. See claim 3 prior art rejection for information regarding non-functional descriptive method analysis. See also Regarding f.

Regarding the rejection of Claims 2-17 and 19-20, the Applicant has not offered any (or any additional) arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend (or are analogous to). As such, the rejection of these claims is also maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ghani (US 2017/0116384) for teaching systems and methods for computerized patient access and care management.
Yoo et al. (US 2015/0134388) for teaching systems and methods for providing, by a referral management system, dynamic scheduling of profiled professionals.
Vo et al. (US 2015/0127381) for teaching method for internet-facilitated health care coordination.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  







/J.M.W./Examiner, Art Unit 3626   

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626